Citation Nr: 0433762	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-18 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a service-connected psychiatric disorder, 
classified as psychogenic gastrointestinal reaction, which 
has been diagnosed as an undifferentiated somatoform 
disorder.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from August 1946 to March 
1949.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Manila, the Republic of the Philippines, denied the issues on 
appeal.


FINDINGS OF FACT

1.  The veteran's service-connected undifferentiated 
somatoform disorder consists primarily of somatic complaints 
of gastrointestinal pain and diarrhea periodically and some 
complaints of depression and anxiety, with no evidence of 
considerable impairment or symptoms of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, short- 
and long-term memory loss, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
"difficulty" in establishing and maintaining effective work 
and social relationships.  

2.  The veteran's undifferentiated somatoform disorder is the 
sole service-connected disability and is not shown to be of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
undifferentiated somatoform disorder have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 
9423 (2004).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
undifferentiated somatoform disorder not been met. 38 
U.S.C.A. §§ 1155, 5100 et. seq. (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  In a letter dated in May 2001 
prior to the issuance of the rating, the RO advised the 
appellant of the VCAA and of the evidence it had and what 
evidence was needed to prevail on his claim.  Because the 
notice predated the rating, it is in compliance with the 
Court's determination in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I), withdrawn and reissued, 18 Vet. 
App. 112, (June 24, 2004) (Pelegrini II).   He was notified 
of the responsibilities of the VA and the claimant in 
developing the record.  Specifically, the appellant was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to respond in a timely matter to the VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The appellant was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help by getting that evidence.  
Additional duty to assist letters sent in September 2001, 
July 2003 and December 2003 further discussed what medical 
records the RO had received and advised the appellant what 
further steps would be taken.

The appellant was again notified, by means of the discussion 
in an August 2002 rating decision, May 2003 statement of the 
case (SOC), and the March 2004 supplemental statement of the 
case (SSOC) of the applicable law and reasons for the denial 
of his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes VA medical 
records, private medical records and VA examination reports.  
No current medical examination or opinion is required in this 
case.  There is no outstanding duty to obtain medical opinion 
in support of the appellant's claim for VA to discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased rating

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2004).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed. Id.  
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's psychogenic gastrointestinal reaction 
(undifferentiated somatoform disorder) is rated under the 
"General Rating Formula for Mental Disorders," Diagnostic 
Code 9423.  38 C.F.R. § 4.130 (2004).  These criteria 
contemplate that a 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted for a psychiatric disorder 
which is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsess ional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.   Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  When a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code that represents the dominant (more 
disabling) aspect of the condition.38 C.F.R. § 4.126 (2004).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2004).  GAF scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsess ional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  A 
GAF score of 51-60 indicates moderate difficulty in social, 
occupational, or school functioning. (e.g., few friends, 
conflicts with peers or coworkers) Id.  A GAF score of 61-70 
indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational or 
school functioning (e.g. occasional truancy, or theft within 
the household) but generally functioning well, has some 
meaningful interpersonal relationships. Id.  A GAF of 81 to 
90 reflects absent or minimal symptoms (e.g. mild anxiety 
before an exam) good functioning in all areas, interested and 
involved in a wide range of activities, socially effective, 
generally satisfied with life, no more than everyday concerns 
(e.g. an occasional argument with family members.) Id.

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of 30 percent for the 
veteran's service-connected somatoform disorder is not in 
order.  

The veteran filed the immediate claim on appeal in March 
2001.  In June 2001 he underwent a VA examination and gave a 
history of having previously been previously hospitalized 
about once a month, but now was hospitalized less than 3 
times.  His subjective complaints included frequent nighttime 
urination, vomiting and dizziness, pain on his chest.  He 
indicated that he sometimes vomited when eating.  He claimed 
to have once heard his name called at night.  He complained 
of feeling sad because he can't work well.  His son indicated 
that the veteran was always lying around not working, and had 
been irritable within the past year.  According to the son 
the veteran used to be active in the 1990's, but no longer 
was.  He did not socialize any more but tended to stay at 
home.  

The mental status examination revealed relevant responses.  
He had no delusions but had a history questionable 
hallucination of his name being called many years ago while 
in the service.  He had evasive eye contact and was oriented 
times three.  He was able to attend to his personal hygiene.  
He was not homicidal or suicidal.  His memory was adequate.  
There was no evidence of obsessional or ritualistic 
behaviors.  His speech was relevant, but preoccupied with 
physical complaints.  His mood was mildly depressed and had 
poor sleep.  The diagnosis was undifferentiated somatoform 
disorder and his GAF score was 70.  He was found competent to 
handle VA benefits.  

Private treatment records from September 1999 revealed 
treatment for chronic gastritis.  The physicians were given a 
letter from the VA regarding psychogenic gastrointestinal 
reaction.  He was noted not to have been followed up in over 
10 years.  The condition was noted to have been never worked 
up or treated and no records were available to the physicians 
to review as to how the diagnosis was reached.  The veteran 
voiced complaints of stomach pain and cramping about "three 
or four times" but did not disclose whether this was per 
week or month, etc.  This was usually aggravated by eating 
solid or fatty foods.  The assessment was chronic gastritis 
times forty years of questionable psychogenic origin.  
Gastrointestinal lab tests done in September 1999 for H. 
Pylori were negative.

The report of a June 2002 VA examination revealed the veteran 
to be seeing a local physician.  He indicated that he still 
suffered from a gastrointestinal condition and from cardio 
pulmonary disorders.  He indicated that he was not seeing any 
psychiatrist or taking any psychotropic medications.  He 
reported having self limited anxiety attacks and being unable 
to sleep at night.  Subjective pains were reported as the 
veteran being in a lot of pain, unable to sleep and being 
always afraid.  There was no impairment of thought process, 
communication skills were intact.  There were no delusions or 
hallucinations elicited and no inappropriate behavior 
observed.  He did not show any homicidal or suicidal 
thoughts.  He was capable of self care and was oriented in 
three spheres.  Both his short term and long term memory were 
poor.  He was not shown to have speech pathology and no panic 
attacks were observed.  He was noted to be impulsive in 
taking his medication, most notably when depressed.  He had 
early waking insomnia.  He was competent to handle his funds.  
The diagnoses included somatoform disorder, undifferentiated.  
His GAF was 60, indicating moderate difficulty in social 
functioning.  

Private treatment records from May and June 2003 revealed the 
veteran to be treated for complaints of dizziness, slurred 
speech and weakness on the left side.  A January 2004 letter 
from the treating doctor stated that the veteran was treated 
for coronary artery disease, cerebrovascular disease and 
cervical degenerative arthritis.

The report of an August 2003 VA examination revealed 
complaints from the veteran that he still experienced 
occasional anxiety attacks and had occasional difficulty 
sleeping at night.  He added that his loose bowel movements 
still occurred intermittently although he did not take any 
medications.  Subjective complaints included loose bowel 
movements, feeling uneasy at times and difficulty sleeping.  
There was impairment of his thought process noted.  There was 
no impairment of thought process, communication skills were 
intact.  There were no delusions or hallucinations elicited 
and no inappropriate behavior observed.  He did not show any 
homicidal or suicidal thoughts.  He was capable of self care 
and was oriented in three spheres.  Both his short term and 
long term memory were poor.  There was no evidence of 
obsessive or ritualistic behaviors.  He was not shown to have 
speech pathology.  He was noted to have reported intermittent 
self limiting anxiety attacks.  He again reported early 
waking insomnia.  

The diagnosis rendered in the August 2003 VA examination was 
somatoform disorder, undifferentiated, and a GAF score of 60 
was given.  

The examiner in the August 2003 VA examination gave an 
opinion that the veteran's somatoform gastrointestinal 
reaction had not increased in severity, but in fact seemed to 
have improved, when comparing symptoms from his last 
examination in July 2002 to August 2003.  The somatoform 
gastrointestinal reaction was considered a minor contributing 
factor to the veteran's current unemployable state.  The 
examiner opined that other factors such as the veteran's age, 
general state of health and cardiopulmonary status should be 
considered when considering employability.

A February 2004 medical certificate stated that the veteran 
received treatment for gastrointestinal irritability 
considered of psychogenic origin as well as other problems, 
including memory lapses secondary to old age.  

The Board notes that the treatment records and examination 
reports reflect subjective complaints of gastrointestinal 
pain and diarrhea periodically, for which he took no 
medication.  The gastrointestinal symptoms have been assessed 
repeatedly as psychological in origin, thus there is no need 
to evaluate this disorder under the criteria for 
gastrointestinal problems.  See 38 C.F.R. § 4.126 (2004).  He 
also had some complaints of depression and anxiety, along 
with some trouble sleeping.  There is no indication that the 
veteran experienced considerable impairment or that he had 
symptoms of flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, panic attacks, difficulty in 
understanding complex commands, short- and long-term memory 
loss, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, and "difficulty" in 
establishing and maintaining effective work and social 
relationships.  To the contrary, the records reflect that the 
veteran's symptoms were generally subjective in nature, with 
no objective findings of impaired thought processes, no 
homicidal or suicidal thoughts, no delusions or 
hallucinations, and no evidence of ongoing panic attacks 
observed during the examinations.  He was noted to not be 
receiving any sort of psychiatric treatment and he took no 
medications.  Although he was retired, the evidence does not 
reflect that this was due to his psychiatric complaints.  

In particular, the findings from the June 2002 and August 
2003 VA examinations reflect that the veteran currently is 
shown to have psychiatric symptomatology shown to only 
minimally interfere with social or industrial functioning.  
His GAF score was 60 in both examinations.  Of note is the 
fact that the examiner in the August 2003 examination opined 
that the veteran's somatoform disorder had not increased in 
severity, but may have actually improved when compared to the 
findings of the June 2002 examination.  

The Board has considered the veteran's written statements 
that his somatoform disorder is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, are more probative than 
the subjective evidence of an increased disability.

In sum, the Board finds that the preponderance of the 
evidence is against a grant of a rating in excess of 30 
percent disabling for the veteran's service connected 
psychiatric disorder.  The Board has considered the 
applicability of the doctrine of reasonable doubt under 38 
U.S.C.A. § 5107(b) in connection with the veteran's claim for 
a total rating; however, as the preponderance of the evidence 
is against the claim, that doctrine is inapplicable.

The Board has also reviewed the record under 38 C.F.R. § 
3.321.  The Board concludes that there is no evidence 
warranting further action on this question.  There is no 
evidence demonstrating that the service-connected psychiatric 
disorder markedly interferes with employment.  There is no 
evidence that the veteran has been hospitalized or has 
required frequent treatment due to the disability.

Individual unemployability

In order to establish a total disability rating based on 
individual unemployability, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. 38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability. Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2004).  A total disability rating may 
also be assigned on an extraschedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a).

Service connection is in effect for undifferentiated 
somatoform disorder rated at 30 percent disabling.  This is 
the veteran's only service connected disorder.  The factual 
evidence, discussed above when addressing the question as to 
whether an increased rating was warranted for the somatoform 
disorder, clearly revealed this disorder to be no more than 
30 percent disabling.

Thus, the veteran fails to meet the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  The regulation 
clearly requires that if the veteran has only one service 
connected disability, it must be at a minimum 60 percent 
disabling.  As shown by the evidence the veteran's somatoform 
disorder is only 30 percent disabling.  




ORDER

An increased rating for an acquired psychiatric disorder, 
diagnosed as undifferentiated somatoform disorder, in excess 
of 30 percent disabling, is denied.

Entitlement to TDIU is denied.





	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



